Name: Council Regulation (EEC) No 2463/87 of 4 August 1987 on the application of Decision No 1/87 of the EEC-Sweden Joint Committee modifying the limits expressed in ECU in Article 8 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation
 Type: Regulation
 Subject Matter: executive power and public service;  international affairs;  Europe;  international trade;  monetary economics
 Date Published: nan

 20 . 8 . 87 Official Journal of the European Communities No L 236 / 9 COUNCIL REGULATION (EEC ) No 2463 / 87 of 4 August 1987 on the application of Decision No 1 / 87 of the EEC Sweden Joint Committee modifying the limits expressed in ECU in Article 8 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation Whereas it is necessary to apply that Decision in the Community , HAS ADOPTED THIS REGULATION: Article 1 Decision No 1 / 87 of the EEC Sweden Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Kingdom of Sweden ( 1 ), signed on 22 July 1972 , entered into force on 1 January 1973 ; Whereas , by virtue of Article 28 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation , which forms an integral part of the said Agreement , the Joint Committee adopted Decision No 1 / 87 further amending Article 8 of that Protocol : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 August 1987 . For the Council The President K. E. TYGESEN H OJ No L 300 , 31 . 12 . 1972 , p. 97 .